EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ethan Peters on 7/11/22.

The application has been amended as follows: 

Claim 1:
Line 21: “the gate panel shaft.” has been replaced with --the gate panel shaft, such that the first measuring device is positioned on an opposite side of the gate panel shaft relative to the braking assembly.--

Claim 12:
Line 20: “the gate panel shaft.” has been replaced with --the gate panel shaft, such that the first measuring device is positioned on an opposite side of the gate panel shaft relative to the braking assembly.--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or disclose the combination of elements of the claimed invention. Specifically, the prior art does not disclose a gate with a crash-down prevention mechanism or a method for triggering a crash-down prevention mechanism of a gate comprising a gate operated by rotation of a gate panel drive with a shaft, a motor, a braking assembly configured to decelerate opening or closing of the gate panel, a first measuring device that determines a movement parameter of the gate panel, a second measuring device that determines a movement parameter of the motor, and a comparator that compares the measured movement parameters of the gate panel and motor and triggers the braking assembly if the parameters differ beyond a defined amount, wherein the second measuring device is provided at a holding brake provided at the motor and the first measuring device is provided at a motor side end of the gate panel shaft, and wherein the braking assembly is provided at an opposite end of the gate panel shaft such that the first measuring device is positioned on an opposite side of the gate panel shaft relative to the braking assembly. At least Krolo (US 5551535) discloses a gate comprising a panel, a motor, a braking assembly, and first and second measuring devices, but Krolo does not disclose that the first measuring device is positioned at a motor side end of the gate panel shaft such that it is spaced from the braking assembly, or a holding brake provided at the motor. At least Waehrisch (US 2016/0319598) discloses a gate assembly comprising a holding brake provided at a motor, but Waehrisch fails to disclose first and second measuring devices and a comparator for control of a braking assembly. It is further noted that positioning of the first measuring device of Krolo at an opposite side of the gate panel shaft relative to the braking assembly would not be considered an obvious relocation of parts, as the first measuring device of Krolo is specifically provided for the measurement of movement of the braking assembly brake disk. Thus, repositioning the first measuring device would require a substantial modification of the operating components of Krolo that is not disclosed in the prior art, and would result in a non-obvious removal of one of the primary operating features of the gate assembly of Krolo. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634